DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the lower portion opening”, “weakened wall”, “hollow portion” and “upper portion” (of the lower housing) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26 (Fig. 2), 130 (Fig. 3B), 226 (Fig. 4)   Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
On Figure 1, reference numeral 24 (Strap clamp) appears to be shown on a side of the lower housing and not near the strap 22.  This appears to be a drawing error.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: As best understood by the examiner, Figures 2A-2D are possible shapes of the lower portion opening. The examiner believes the lower portion opening (which is not given a reference numeral in the drawings) is the shown in Figure 2 where the circular bar .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ford, US 8387939.  Ford discloses a bar gripping assembly is configured to join a bar to a marine accessory; the bar gripping assembly comprising:
a single piece housing 20 having an upper housing portion and a lower housing

a marine accessory (light 16 shown in Fig. 1, may be integral to the body as disclosed in the abstract) formed as part of the upper housing portion;
a first wall slot and a second wall slot (openings 40 on each side of the housing), arranged through the lower housing portion;
a hollow portion (area between legs 30 in which the bar 14 is placed) adjacent to a weakened wall 32 on the lower housing portion that has
a lower portion opening (gap opening between the legs allowing the legs to fit over the bar) and an upper portion (uppermost point from which legs 30 extend from body portion 20) 
a strap 41 arranged through the first wall slot, the second wall slot, and around the
lower portion opening;
wherein the strap compresses the lower housing portion against the bar (legs 30 are resilient).
Ford does not explicitly disclose joining the marine accessory to a marine craft, however rails are common mounting surfaces on marine craft and mounting the apparatus of Ford to a rail of marine craft would be one obvious mounting surface. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mounting apparatus disclosed by Ford on a rail of a marine craft to provide a light that is visible to other boaters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9182069, US 7594631, US 20030106919 each disclose strap mounts for attachment to cylindrical surfaces including accessory mounting options for smartphones and mobile computing devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617